Jenkins, P. J.
W. L. Lang brought suit against Bugg, receiver of the Atlanta, Birmingham & Atlantic Bailway Company, for damages alleged to have been sustained by reason of the burning of his planing mill, lumber yard, and various machinery located on his property in the City of Brunswick, and about 50 feet from the line of the defendant’s railroad, it being alleged that fire was communicated to the property from a switch-engine of the defendant, and by reason of the negligent equipping and operation of the engine.
It appears from the record that the property of the plaintiff-adjoined the tract of, and’ was near the railroad-yard of, the defendant; there was evidence for the defendant tending to show that the switch-engine had not been within several hundred yards of the property destroyed for two hours or longer previous to the fire. There was also evidence for the defendant from witnesses who examined the engine prior to and on the day after the fire, tending to show that it was properly equipped with spark-arrester and other approved equipment to prevent the escape of fire, and that it was impossible for the engine to emit sparks larger than a grain of rice. There was, however, evidence for the plaintiff that the switch-engine of the defendant was running within a very short distance of the plaintiff’s property some twenty or twenty-five minutes prior to the time of the discovery of the fire, and that sparks, and particles of fire as large as a man’s finger *707were coming from the smoke-stack and falling in the mill-yard of the plaintiff and upon his property. There was also evidence that it wonlcl have been impossible for sparks and particles of burning coal, as large as those which the plaintiff’s witnesses swore were escaping from the engine, to go through a standard spark-arrester.
According to the testimony of the plaintiff, the market value of the property destroyed amounted to more than $30,000. The jury returned a verdict in favor of the plaintiff for $17,500; a motion for a new trial filed by the defendant was overruled, and to this ruling exception is taken.

Judgment affirmed.

Stephens, J., concurs. Bell, J., disqualified.